




Exhibit 10.1


June 4, 2012




Mack Asrat
1734 Villarita Drive
Campbell, California  95008  


Re:    Employment Terms


Dear Mack:


Silicon Graphics International Corp. (the “Company”), is pleased to offer you
the position of Vice President, Corporate Controller (the “VP, Corporate
Controller”), on the following terms. Your employment shall commence on June 27,
2012 (the “Start Date”).


1)
POSITION. You will serve in an executive capacity and shall perform the duties
of VP, Corporate Controller as commonly associated with this position, as
specified in the Bylaws of the Company, and as required by the Executive Vice
President and Chief Financial Officer (the “EVP & CFO”). You will report to the
EVP & CFO. Of course, the Company may change your position, duties, and work
location from time to time in its discretion, subject to the terms of this offer
letter agreement.

2)
COMPENSATION.

a)
Base Salary. Your initial annual base salary will be $225,000, less standard
payroll deductions and withholdings. You will be paid bi-weekly in accordance
with Company practice and policy.

b)
Performance Bonus. In addition, you are eligible to earn a quarterly target
bonus of $19,687.50, based upon the Company’s performance with respect to
applicable performance targets, which are expected to include revenue and
profitability targets. Any such bonus payment shall be deemed earned upon the
fulfillment of targets and your continued employment through the bonus payment
date, and shall be paid within a reasonable period of time, but not later than
45 days, after the end of the quarter. The Company will determine in its sole
discretion whether the performance targets have been achieved, whether you have
earned a bonus, and the amount of any earned bonus.

c)
Advance Bonus. You will be entitled to an advance bonus in the amount of $40,000
to be paid upon the first pay period following the successful completion of one
year of continuous employment. The advance bonus will be subject to standard
deductions and withholdings.

d)
Review of Compensation. Your base salary and bonus eligibility will be reviewed
on an annual or more frequent basis by the Compensation Committee and are
subject to change in the discretion of the Compensation Committee, subject to
the terms of this offer letter agreement.

3)
EQUITY AWARD.

a)
Equity Grants. Subject to Compensation Committee approval, the Company will
issue you an option (the “Option Award”) to purchase 20,000 shares of the
Company’s common stock pursuant to the Company’s Equity Incentive Plan (the
“Plan”) at an exercise price equal to the fair market value of the stock as of
the date of grant, as determined by the Compensation Committee. In addition,
subject to Compensation Committee approval, the Company will grant you the right
to receive 3,500 shares of the Company’s common stock pursuant to the Plan (the
“Restricted Stock Unit Award”).







--------------------------------------------------------------------------------



b)
Vesting Schedule. The Option Award will be subject to a four-year vesting period
that requires your continuous service to the Company as an employee or
consultant (as defined in the Plan and the Stock Option Award Agreement), with
25% of the Option Award vesting upon completion of your first year of continuous
service as an employee or consultant, and an additional 2.0833% of the Option
Award vesting for each full month of your continuous service as an employee or
consultant following such first year. The Restricted Stock Unit Award will be
subject to a four-year vesting period that requires your continuous service to
the Company as an employee or consultant (as defined in the Plan and the Stock
Unit Award Agreement), with 25% vesting upon completion of the first year of
continuous service as an employee or consultant, and an additional 6.25% of such
Restricted Stock Unit Award vesting for each 3 months of continuous service as
an employee or consultant after such first year.

c)
Governing Documents. The Option Award will be governed in full by the terms and
conditions of the Plan and your individual Option Award Agreement; the
Restricted Stock Unit Award will be governed in full by the terms and conditions
of the Plan and the Stock Unit Award Agreement.

4)
EMPLOYEE BENEFITS. You will be eligible to participate in the Company’s standard
employee benefit plans provided by the Company to its executive employees
generally in accordance with the terms and conditions of the plans and
applicable policies that may be in effect from time to time, and including but
not limited to group health insurance coverage, disability insurance, life
insurance, ESPP, 401(k) Plan, and paid time off and paid holidays. You will be
eligible for reimbursement of your legitimate and documented business expenses
incurred in connection with your employment, pursuant to the Company’s standard
reimbursement expense policy and practices. The Company may modify its benefits
programs and policies from time to time in its discretion.

5)
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT. As a condition of your
employment, you are required to sign and abide by the Company’s Proprietary
Information and Inventions Agreement (the “Non-Disclosure Agreement”), attached
hereto as Exhibit A.

6)
SERVICE AS EMPLOYEE; OUTSIDE ACTIVITIES.

a)
Location and Duties. You will work at the Company’s corporate facility currently
located in Fremont, California, subject to necessary business travel. During
your employment with the Company, you will devote your best efforts and
substantially all of your business time and attention (except for vacation
periods and reasonable periods of illness or other incapacity permitted by the
Company’s general employment policies) to the business of the Company.

b)
Company Policies. Your employment relationship with the Company shall also be
governed by the general employment policies and practices of the Company,
including but not limited to the policies contained in the Company’s Employee
Handbook (except that if the terms of this letter differ from or are in conflict
with the Company’s general employment policies or practices, this letter will
control), and you will be required to abide by such general employment policies
and practices of the Company.

c)
Other Activities. Throughout your employment with the Company, you may engage in
civic and not-for-profit activities so long as such activities do not interfere
with the performance of your duties hereunder or present a conflict of interest
with the Company. Subject to the restrictions set forth herein and only with the
prior written consent of the Board, you may serve as a director of other
corporations and may devote a reasonable amount of your time to other types of
business or public activities not expressly mentioned in this paragraph.

d)
Conflict of Interest. During your employment by the Company, except on behalf of
the Company, you will not directly or indirectly serve as an officer, director,
stockholder, employee, partner, proprietor, investor, joint venturer, associate,
representative or consultant for or on behalf of any other person, corporation,
firm, partnership or other entity whatsoever known by you to compete with the
Company (or is planning or preparing to compete with the Company), anywhere in
the world, in any line of business engaged in (or planned to be





--------------------------------------------------------------------------------



engaged in) by the Company; provided, however, that you may purchase or
otherwise acquire up to (but not more than) one percent (1%) of any class of
securities of any enterprise (but without participating in the activities of
such enterprise) if such securities are listed on any national or regional
securities exchange.
7)
AT-WILL EMPLOYMENT RELATIONSHIP. Your employment relationship with the Company
is at-will. Accordingly, both you and the Company may terminate the employment
relationship at any time, with or without Cause (as defined below), and with or
without advance notice.

8)
DEFINITIONS.

a)
Definition of “Cause.” For purposes of this offer letter agreement, “Cause” is
defined as one or more of the following events: (i) the indictment or conviction
for a felony or other crime, or any misdemeanor involving moral turpitude; (ii)
the commission of any other act or omission involving fraud or intentional
deceit with respect to the Company or any of its affiliates or any of their
directors, stockholders, partners or members; (iii) any act or omission
involving dishonesty that causes material injury to the Company or any of its
affiliates or any of their directors, stockholders, partners or members; (iv)
gross negligence with respect to the Company or any of its subsidiaries; (v)
willful misconduct with respect to the Company or any of its subsidiaries; (vi)
any other material breach of your contractual, statutory, or common law
obligations to the Company; provided, however, that, it shall only be deemed
Cause pursuant to clause (vi) if you are given written notice describing the
basis of Cause and, if the event is reasonably susceptible of cure, you fail to
cure within thirty (30) days.

b)
Definition of “Good Reason.” For purposes of this offer letter agreement, “Good
Reason” is defined as one or more of the following conditions that occur without
your written consent: (i) the assignment to you, or the removal from you, of any
duties or responsibilities that results in the material diminution of your
authority, duties or responsibilities as VP, Corporate Controller, including a
Change in Control that results in your no longer serving as the VP, Corporate
Controller or any similar position; (ii) a material reduction by the Company of
your base salary; (iii) the Company’s material breach of its obligations to you
under this offer letter agreement; or (iv) your office relocation to a location
more than fifty miles from your then present location; provided however that, it
shall only be deemed Good Reason pursuant to the foregoing definition if (x) the
Company is given written notice from you within ninety (90) days following the
first occurrence of a condition that you consider to constitute Good Reason
describing the condition and fails to remedy such condition within thirty (30)
days following such written notice, and (y) you resign from employment within
ninety (90) days following the end of the period within which the Company was
entitled to remedy the condition constituting Good Reason but failed to do so.

c)
Definition of “Change in Control.” For purposes of this offer letter agreement,
“Change in Control” means the occurrence, in a single transaction or in a series
of related transactions, of either of the following events:

i)
There is consummated (A) a merger, consolidation or similar transaction
involving (directly or indirectly) the Company or (B) a tender offer or exchange
offer addressed to the stockholders of the Company and, in either event,
immediately after the consummation of such merger, consolidation or similar
transaction or such tender or exchange offer, the stockholders of the Company
immediately prior thereto do not own, directly or indirectly, either (A)
outstanding voting securities representing more than fifty percent (50%) of the
combined outstanding voting power of the surviving entity in such merger,
consolidation or similar transaction or (B) more than fifty percent (50%) of the
combined outstanding voting power of the parent of the surviving entity in such
merger, consolidation or similar transaction, in each case in substantially the
same proportions as their ownership of the outstanding voting securities of the
Company immediately prior to such transaction; or

ii)
There is consummated a sale, lease, exclusive license or other disposition of
all or substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are owned by





--------------------------------------------------------------------------------



stockholders of the Company in substantially the same proportions as their
ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition.
The term Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.
9)
SEVERANCE BENEFITS. If, your employment is terminated by the Company without
Cause, or by you for Good Reason; and if, within 60 days following the date of
termination of your employment, you sign, date, return to the Company and allow
to become effective a release of all claims in a form satisfactory to the
Company in its sole discretion (the “Release”), then you shall be entitled to
receive the following severance benefits (the “Severance Benefits”):

a)
Severance Pay. Severance pay in the total amount equal to the sum of six (6)
months of your base salary in effect as of the employment termination date. The
severance pay will be subject to required payroll deductions and withholdings,
and will be paid in thirteen equal installments over a period of six (6) months,
with such payments made on the Company’s normal payroll schedule. For purposes
of this Section 10(a), “base salary” as used herein does not include any annual
performance bonus or any other bonus payment; and

b)
COBRA Benefits. If you timely elect and continue to remain eligible for COBRA,
the Company will pay your COBRA premiums sufficient to continue your group
health insurance coverage at the same level in effect as of your employment
termination date (including dependent coverage, if applicable) for six(6) months
after the employment termination date; provided that, the Company’s obligation
to pay your COBRA premiums will cease earlier if you become eligible for group
health insurance coverage through a new employer and you must provide prompt
written notice to the Board if you become eligible for group health insurance
coverage through a new employer within six(6) months after your employment
termination date. Notwithstanding the foregoing, if the Company determines, in
its sole discretion, that it cannot provide the foregoing benefit without
potentially violating applicable law (including, without limitation, Section
2716 of the Public Health Services Act), the Company shall instead provide you a
taxable monthly payment in an amount equal to the monthly COBRA premium that you
would otherwise be required to pay to continue your group health coverage in
effect from the date of your termination of employment, which payments shall be
made regardless of whether you elect COBRA continuation coverage and shall end
on the earlier of (x) the date on which you obtain other employment and (y)
six(6) months after your employment termination date.

10)
CONDITIONS TO ELIGIBILITY TO SEVERANCE BENEFITS. Notwithstanding the foregoing,
you will not be eligible for the Severance Benefits if: (A) your employment is
terminated for Cause, or if you resign for any reason that does not qualify as
Good Reason; or (B) in the event that you materially breach the Non-Disclosure
Agreement, the Release of claims, or any other obligations you owe to the
Company after termination of your employment (including but not limited to the
provisions of the Non-Disclosure Agreement), and the Company’s obligation to
provide the Severance Benefits (or to continue to provide such benefits) will
cease immediately and in full as of the date of your breach.

11)
DEFERRED COMPENSATION. Notwithstanding anything to the contrary herein, the
following provisions apply to the extent severance benefits provided herein are
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the regulations and other guidance thereunder and any state law of
similar effect (collectively, “Section 409A”). Severance benefits shall not
commence until you have a “separation from service” for purposes of Section
409A. Each installment of severance benefits is a separate “payment” for
purposes of Treas. Reg. Section 1.409A-2(b)(2)(i), and the severance benefits
are intended to satisfy the exemptions from application of Section 409A provided
under Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9). However, if such exemptions are not available and you are, upon
separation from service, a “specified employee” for purposes of Section 409A,
then, solely to the extent necessary to avoid adverse personal tax consequences
under Section 409A, the timing of the severance benefits payments shall be
delayed until the earlier of (i) six (6) months and one day after your
separation from service and (ii) your death.





--------------------------------------------------------------------------------



12)
EXCISE TAX.

a)
Reduced Amount. Anything in this agreement to the contrary notwithstanding, if
any payment or benefit that you would receive pursuant to this offer letter
agreement or otherwise (“Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be equal to the Reduced Amount (defined below).
The “Reduced Amount” shall be either (y) the largest portion of the Payment that
would result in no portion of the Payment (after reduction) being subject to the
Excise Tax, or (z) the entire Payment, whichever amount after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate, net of
the maximum reduction in federal income taxes which could be obtained from a
deduction of such state and local taxes), results in your receipt, on an
after-tax basis, of the greater economic benefit.

b)
Order of Reduction. Any reduction in the Payment that is required shall occur in
such manner as will provide you with the greatest economic benefit. If more than
one manner of reduction necessary to arrive at the Reduced Amount yields the
greatest economic benefit, then payments and benefits shall be reduced pro rata.

c)
Accounting Firm. The accounting firm engaged by the Company for general audit
purposes as of the day prior to the effective date of the Payment Event shall
perform the foregoing calculations. If the accounting firm so engaged by the
Company is serving as accountant or auditor for the individual, entity or group
effecting the Payment Event, a nationally recognized accounting firm appointed
by the Board and reasonably approved by you shall make the determinations
required hereunder. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.

d)
Calculations. The accounting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to the Company and you within fifteen (15) calendar days after the date on which
your right to a Payment is triggered (if requested at that time by the Company
or you) or such other time or times as requested by the Company or you. If the
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish the Company and you with an opinion reasonably acceptable to you that no
Excise Tax will be imposed with respect to such Payment. The Company shall be
entitled to rely upon the accounting firm’s determinations, which shall be final
and binding.





--------------------------------------------------------------------------------



13)
DISPUTE RESOLUTION.

a)
Arbitration Agreement. To ensure the rapid and economical resolution of disputes
that may arise in connection with your employment, you and the Company agree
that any and all disputes, claims, or causes of action, in law or equity,
arising from or relating to the enforcement, breach, performance, execution, or
interpretation of this agreement, your employment, or the termination of your
employment, shall be resolved, to the fullest extent permitted by law, by final,
binding and confidential arbitration in San Francisco, California conducted
before a single neutral arbitrator by Judicial Arbitration and Mediation
Services, Inc. (“JAMS”) or its successor, under the then applicable JAMS rules
for the resolution of employment disputes. By agreeing to this arbitration
procedure, both you and the Company waive the right to resolve any such dispute
through a trial by jury or judge or by administrative proceeding.

b)
Arbitrator Authority. The arbitrator shall: (a) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be permitted by law; and (b) issue a written arbitration
decision including the arbitrator’s essential findings and conclusions and a
statement of the award. All claims, disputes, or causes of action under this
Agreement, whether by you or the Company, must be brought in an individual
capacity, and shall not be brought as a plaintiff (or claimant) or class member
in any purported class or representative proceeding, nor brought in any private
attorney general capacity or proceeding, nor joined or consolidated with the
claims of any other person or entity. The arbitrator may not consolidate the
claims of more than one person or entity, and may not preside over any form of
representative or class proceeding.

c)
Fees and Injunctive Relief. The Company shall pay all of JAMS’ arbitration fees.
The parties agree that the arbitrator shall award reasonable attorneys’ fees and
costs to the prevailing party in any action brought hereunder to the extent that
such an award would be consistent with applicable law. The arbitrator shall have
discretion to determine the prevailing party in an arbitration where multiple
claims may be at issue. Nothing in this letter agreement shall prevent either
you or the Company from obtaining injunctive relief in court if necessary to
prevent irreparable harm pending the conclusion of any arbitration.

d)
Federal Arbitration Act. This agreement is made under the provisions of the
Federal Arbitration Act (9 U.S.C., Sections 1-14) (“FAA”) and will be construed
and governed accordingly. It is the parties' intention that both the procedural
and the substantive provisions of the FAA shall apply.

14)
MISCELLANEOUS.

a)
General Provisions. This letter, including the attached Non-Disclosure
Agreement, constitutes the complete, final and exclusive embodiment of the
entire agreement between you and the Company with regard to the subject matter
hereof. It is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other agreements, promises, warranties or representations concerning its
subject matter. Changes in your employment terms, other than those expressly
reserved herein to the Company’s discretion, only can be made in a writing
signed by a duly-authorized member of the Company and you. This letter agreement
will bind the heirs, personal representatives, successors and assigns of both
you and the Company, and inure to the benefit of both you and the Company, their
heirs, successors and assigns. If any provision of this letter agreement is
determined to be invalid or unenforceable, in whole or in part, this
determination shall not affect any other provision of this letter agreement and
the provision in question shall be modified so as to be rendered enforceable in
a manner consistent with the intent of the parties insofar as possible under
applicable law. This letter agreement shall be construed and enforced in
accordance with the laws of the State of California without regard to conflicts
of law principles. Any ambiguity in this letter agreement shall not be construed
against either party as the drafter. Any waiver of a breach of this letter
agreement, or rights hereunder, shall be in writing and shall not be deemed to
be a waiver of any successive breach or rights hereunder. This letter agreement
may be executed in counterparts which shall be deemed to be part of one
original, and facsimile signatures shall be equivalent to original signatures.





--------------------------------------------------------------------------------



b)
Legal Right to Work. As required by law, this offer is subject to satisfactory
proof of your right to work in the United States.

ACCEPTANCE. Please sign this letter and the attached Non-Disclosure Agreement
and return them to me as soon as possible to accept employment with the Company
on the terms set forth herein. We are very excited about having you join us as
an employee and look forward to working with you.
Sincerely,




/s/Jennifer Pratt                
Jennifer Pratt
SVP, Human Resources
Silicon Graphics International, Corp.










Understood and Agreed:




/s/Mack Asrat            
Mack Asrat




June 5, 2012        
Date














